DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element after “operational” in the last line of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahan et al., U.S. Pub. No. 2009/0307240, in view of Zhuang et al., U.S. Pub. No. 2007/0288778.
As per claims 1 and 15, Dahan teaches an apparatus, comprising: a protocol adapter configured to execute a limited instruction set (execute reduced instruction set; para. 0560), where the protocol adapter is implemented in electronic hardware and programmable registers in an integrated circuit (PRCM 1470, in applications processor chip 1400, implemented in hardware and programmable registers; figs. 2 and 20; para. 0065 and 0444) and configured to transition a set of 1) one or more voltage sources, 2) one or more frequency sources, or 3) a combination of voltage sources and frequency sources, coupled with that protocol adapter (fig. 6; para. 0162 and 0171-0177 ), where the protocol adapter is configured to manage power on the integrated circuit when a desired performance index is received at an input to transition the coupled voltage sources and/or frequency sources from a current operational state to a desired operational state, where the desired operational state corresponds to the received desired performance index, where the 1) voltage sources, 2) frequency sources, or 3) a combination of voltage sources and frequency sources can be transitioned into at least three different possible operational states (for example, four operation performance points; para. 0178 and 0210).
 Dahan teaches the protocol adapter comprises state machines but does not expressly teach the state machines as a sequencer. Zhuang teaches a sequencer state machine (sequencer 124; figs. 1 and 4; para. 0036-0038 and 0083-0085). Before the effective filing date, it would .
 Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALBERT WANG/Primary Examiner, Art Unit 2186